Exhibit 10.17

FIRST AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

                           THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT ("First Amendment") is made and entered into as of the 30th day of
July, 2001, by and among MTR GAMING GROUP, INC., a Delaware corporation
("MTRI"), MOUNTAINEER PARK, INC., a West Virginia corporation ("MPI"), SPEAKEASY
GAMING OF LAS VEGAS, INC., a Nevada corporation ("SGLVI"), SPEAKEASY GAMING OF
RENO, INC., a Nevada corporation ("SGRI") and PRESQUE ISLE DOWNS, INC., a
Pennsylvania corporation ("PIDI" and together with MTRI, MPI, SGLVI and SGRI,
collectively referred to as the "Borrowers"), WELLS FARGO BANK, National
Association, PNC BANK, N.A., BANK OF SCOTLAND and NATIONAL CITY BANK OF
PENNSYLVANIA (each individually a "Lender" and collectively the "Lenders"),
WELLS FARGO BANK, National Association, as the swingline lender (herein in such
capacity, together with its successors and assigns, the "Swingline Lender") and
WELLS FARGO BANK, National Association, as administrative and collateral agent
for the Lenders and Swingline Lender (herein, in such capacity, called the
"Agent Bank" and, together with the Lenders and Swingline Lender collectively
referred to as the "Banks").

R_E_C_I_T_A_L_S:

                           WHEREAS:

                           A.         MTRI, MPI, SGLVI and SGRI, as borrowers,
and Banks entered into an Amended and Restated Credit Agreement dated as of
August 15, 2000 (the "Existing Credit Agreement") for the purpose of
establishing a revolving line of credit in the initial principal amount of Sixty
Million Dollars ($60,000,000.00), including a subfacility for the funding of
swingline advances up to the maximum aggregate amount of Five Million Dollars
($5,000,000.00) at any time outstanding.

                           B.          PIDI is a newly formed wholly owned
subsidiary of MTRI organized and existing under the laws of the Commonwealth of
Pennsylvania intended by MTRI to be added as a member of the Borrower
Consolidation.

                           C.          For the purpose of this First Amendment,
all capitalized words and terms not otherwise defined herein shall have the
respective meanings and be construed herein as provided in Section 1.01 of the
Existing Credit Agreement and any reference to a provision of the Existing
Credit Agreement shall be deemed to incorporate that provision as a part hereof,
in the same manner and with the same effect as if the same were fully set forth
herein.

                           D.         Under the terms of Section 6.06(b) of the
Existing Credit Agreement, Expansion Capital Expenditures are limited to an
aggregate amount of Fifty-One Million Dollars ($51,000,000.00).  A recent
Borrower prepared analysis of the ongoing and planned Expansion Capital
Expenditures to be made by the Borrower Consolidation has demonstrated that the
projected aggregate of Expansion Capital Expenditures planned by the Borrower
Consolidation is approximately One Hundred Four Million Dollars
($104,000,000.00), all as more particularly described on the Capital Expenditure
Budget Variance Analysis as of First Amendment Effective Date ("Cap Ex Variance
Analysis"), a copy of which is marked "Exhibit S," affixed hereto and by this
reference incorporated herein and made a part hereof.

                           E.          As a consequence of the projected
increase in projected Expansion Capital Expenditures, Borrowers have requested
that the aggregate amount of Expansion Capital Expenditures permitted under
Section 6.06(b) be increased from Fifty-One Million Dollars ($51,000,000.00) to
an aggregate of One Hundred Five Million Dollars ($105,000,000.00).  Borrowers
have further requested other amendments and modifications to the Existing Credit
Agreement, including, without limitation, increases to the Aggregate Commitment,
as summarized below:

             (i)          Increasing the Aggregate Commitment from Sixty Million
Dollars ($60,000,000.00) to Sixty-Seven Million Five Hundred Thousand Dollars
($67,500,000.00), an increase of Seven Million Five Hundred Thousand Dollars
($7,500,000.00) (the "First Commitment Increase"); and, subject to the
occurrence of the Second Increase Effective Date, further increasing the
Aggregate Commitment from Sixty-Seven Million Five Hundred Thousand Dollars
($67,500,000.00) to Seventy-Five Million Dollars ($75,000,000.00), an increase
of an additional Seven Million Five Hundred Thousand Dollars ($7,500,000.00)
(the "Second Commitment Increase");

             (ii)         Providing Borrowers with the option to further
increase the Aggregate Commitment by up to an additional Ten Million Dollars
($10,000,000.00) (the "Greenshoe Increase") to a total of Eighty-Five Million
Dollars ($85,000,000.00), subject to additional funding commitments and other
conditions as hereinafter provided;

             (iii)        Reducing the Aggregate Commitment by the amount of the
Scheduled Reductions at the end of each Fiscal Quarter commencing with the
Fiscal Quarter ending March 31, 2003, and continuing until the Maturity Date;

             (iv)       For each of the Fiscal Years ending December 31, 2001
and December 31, 2002, reducing the Minimum Maintenance Cap Ex Requirement from
two percent (2%) to one percent (1%);

             (v)        Increasing the maximum cumulative amount permitted for
Share Repurchases from Three Million Dollars ($3,000,000.00) to Ten Million
Dollars ($10,000,000.00);

             (vi)       Removing the prohibition on New Venture Investments
prior to August 15, 2001;

             (vii)      Extending the permitted term for outstanding Insider
Cash Loans from one (1) to two (2) years; and

             (viii)     Adding PIDI as a Borrower and member of the Borrower
Consolidation.

                           F.          Subject to the terms, provisions and
conditions hereinafter set forth, Lenders have agreed to the amendments,
revisions and modifications set forth in this First Amendment.  Furthermore, the
Lenders set forth below (collectively the "Increasing Lenders") have agreed,
subject to the terms, conditions, additional modifications and provisions set
forth in this First Amendment, to fund their respective portions of the First
Commitment Increase and, subject to the occurrence of the Second Increase
Effective Date, to fund their respective portions of the Second Commitment
Increase by increasing their respective Pro Rata Shares of the Aggregate
Commitment, in each instance by the amounts set forth below:

NAME OF INCREASING LENDER   PROPORTIONATE SHARES OF FIRST COMMITMENT INCREASE  
PROPORTIONATE SHARES OF SECOND COMMITMENT INCREASE Wells Fargo Bank, National
Association   $2,500,000.00   $2,500,000.00 PNC Bank, N.A.   $2,500,000.00  
$2,500,000.00 National City Bank of Pennsylvania   $2,500,000.00   $2,500,000.00
Total Increase To Aggregate Commitment   $7,500,000.00   $7,500,000.00

                           NOW, THEREFORE, in consideration of the foregoing and
other good and valuable considerations, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree to the amendments and
modifications to the Existing Credit Agreement as specifically hereinafter
provided as follows:

                           1.          Definitions.  As of the First Amendment
Effective Date, Section 1.01 of the Existing Credit Agreement entitled
"Definitions" shall be and is hereby amended to include the following
definitions.  Those terms which are currently defined by Section 1.01 of the
Existing Credit Agreement and which are also defined below shall be superseded
and restated by the applicable definition set forth below:

                           "Acquisition" means any transaction, or any series of
related transactions, consummated after the Closing Date, by which any Borrower
directly or indirectly acquires any New Venture or any ongoing business or all
or substantially all of the assets of any firm, partnership, joint venture,
limited liability company, corporation or division thereof, whether through
purchase of assets, merger or otherwise.

                           "Aggregate Commitment" shall mean reference to the
aggregate amount committed by Lenders for advance to or on behalf of the
Borrower Consolidation as Borrowings under the Credit Facility up to the maximum
principal amount of (i) Sixty-Seven Million Five Hundred Thousand Dollars
($67,500,000.00) as of the First Amendment Effective Date, or (ii) Seventy-Five
Million Dollars ($75,000,000.00), subject to the occurrence of the Second
Increase Effective Date, or (iii) Eighty-Five Million Dollars ($85,000,000.00)
subject to the conditions set forth in Section 2.01(d), in each case subject to
(iv) the Scheduled Reductions as of each Reduction Date, (v) Voluntary
Reductions as provided in Section 2.01(c), and (vii) each of the other
reductions and/or limitations for advance as set forth in the definition of
Maximum Permitted Balance.

                           "Assumption and Consent Agreement" shall mean the
document evidencing an increase of the Aggregate Commitment and assumption of
such increase by a Lender or Eligible Assignee in the form of the Assumption and
Consent Agreement marked "Exhibit R", affixed hereto and by this reference
incorporated herein and made a part hereof.

                           "Borrower Consolidation" shall mean reference to
Borrowers, including PIDI as of the First Amendment Effective Date, and
thereafter each Subsidiary created in accordance and compliance with
Section 6.16, all on a consolidated basis.

                           "Borrowers" shall mean collective reference to MTRI,
MPI, SGLVI, SGRI and PIDI.

                           "Cap Ex Variance Analysis" shall have the meaning
ascribed to such term in Recital Paragraph D of the First Amendment.

                           "Commitment Increase Fee" shall have the meaning set
forth in Paragraph 10(g) of the First Amendment.

                           "Commitment Increases" shall mean collective
reference to the First Commitment Increase and Second Commitment Increase.

                           "Credit Agreement" shall mean the Existing Credit
Agreement as amended by the First Amendment, together with all Schedules,
Exhibits and other attachments thereto, as it may be further amended, modified,
extended, renewed or restated from time to time.

                           "Existing Credit Agreement" shall have the meaning
set forth in Recital Paragraph A of the First Amendment.

                           "Expanded Share Repurchase Period" shall have the
meaning ascribed to such term in Section 6.08(i).

                           "Expansion Cap Ex Project" shall mean individual
reference to and "Expansion Cap Ex Projects" shall mean collective reference to
each of the expansion capital expenditure projects shown on the Cap Ex Variance
Analysis, as supplemented and/or revised from time to time, and on each Capital
Expenditure budget delivered by Borrowers to Lenders from time to time during
the term of the Credit Facility.

                           "Expansion Cap Ex Review" shall mean the review to be
made following the First Amendment Effective Date and at or about the sixth
(6th) month anniversary of the First Amendment Effective Date, in each instance
by the Lenders' Consultant, at Borrowers' expense, of the Cap Ex Variance
Analysis and Expansion Cap Ex Projects being undertaken or proposed by the
Borrower Consolidation, including, without limitation:

                                        a.          an examination of each set
of plans and specifications and determination of acceptability of documentation
relating to each Expansion Cap Ex Project;

                                        b.          site inspections of each
Expansion Cap Ex Project to verify:

                          (i)          the percentage of construction completed;

                          (ii)         that each Expansion Cap Ex is in
compliance with the applicable governing construction documentation, ie., plans,
specifications, construction budgets and approved change orders, etc.; and

                                        c.          a review of budgetary
aspects, including construction cost and project completion analysis.

                           "First Amendment" shall mean the First Amendment to
Amended and Restated Credit Agreement dated as of July 30, 2001.

                           "First Amendment Effective Date" shall mean August 1,
2001, subject to the occurrence of each of the Conditions Precedent set forth in
Paragraph 10 of the First Amendment.

                           "First Anniversary Date" shall mean the first annual
anniversary of the First Amendment Effective Date"

                           "First Commitment Increase" shall have the meaning
ascribed to such term in Recital Paragraph E(i) of the First Amendment.

                           "Greenshoe Increase" shall have the meaning ascribed
to such term in Recital Paragraph E(ii).

                           "Increasing Lender(s)" shall have the meaning
ascribed to such term in Recital Paragraph F of the First Amendment.

                           "Investment" shall mean, when used in connection with
any Person: (i) any investment by or of that Person, whether by means of
purchase or other acquisition of stock or other securities of any other Person
or by means of a loan, advance creating a debt, capital contribution, guaranty
or other debt or equity participation or interest in any other Person, including
any partnership and joint venture interests of such Person, (ii) any
Acquisition, and (iii) any other item that is or would be classified as an
investment on a balance sheet of such Person prepared in accordance with GAAP. 
The amount of any Investment shall be the amount actually invested without
adjustment for subsequent increases or decreases in the value of such
Investment.

                           "Lenders' Consultant" shall mean the Affiliate or
other representative of Agent Bank to be engaged by Agent Bank in connection
with the Expansion Cap Ex Reviews.

                           "PIDI" shall have the meaning ascribed to such term
in the Preamble of the First Amendment.

                           "Reduction Date(s)" shall mean the last day of the
fiscal quarters ending on each of the following dates: March 31, 2003; June 30,
2003; September 30, 2003; December 31, 2003; March 31, 2004; June 30, 2004;
September 30, 2004; December 31, 2004; March 31, 2005; and June 30, 2005.

                           "Revolving Credit Note" shall mean the Revolving
Credit Note (Second Restated), a copy of which is marked "Exhibit A", affixed to
the First Amendment and by this reference incorporated herein and made a part
hereof, executed by Borrowers on or before the First Amendment Effective Date,
payable to the order of Agent Bank on behalf of the Lenders, evidencing the
Credit Facility, as the same may be amended, modified, supplemented, replaced,
renewed or restated from time to time, which restated Exhibit A shall fully
restate and supersede Exhibit A attached to the Existing Credit Agreement.

                           "Schedule of Lenders' Proportions in Credit Facility"
shall mean the Schedule of Lenders' Proportions in Credit Facility, a copy of
which is set forth as Schedule 2.01(a), affixed to the First Amendment and by
this reference incorporated herein and made a part hereof, setting forth the
respective Syndication Interest and maximum amount to be funded under the Credit
Facility by each Lender with respect to the First Commitment Increase as of the
First Amendment Effective Date and, subject to the occurrence of the Second
Increase Effective Date, with respect to the Second Commitment Increase, in each
case as the same may be amended or restated from time to time in connection with
an Assignment and Assumption Agreement or Assumption and Consent Agreement,
which revised Schedule 2.01(a) shall fully restate and supersede
Schedule 2.01(a) attached to the Existing Credit Agreement and all previous
amendments and restatements thereof.

                           "Scheduled Reduction" shall mean the amount by which
the Aggregate Commitment shall be reduced on each Reduction Date with the intent
that as of the Maturity Date the Aggregate Commitment shall have been reduced to
an amount no greater than Sixty Million Dollars ($60,000,000.00).  The amount of
each such Scheduled Reduction shall be determined by dividing by ten (10) the
sum of: (i) the amount of the First Commitment Increase, plus (ii) the amount of
the Second Commitment Increase, in the event the Second Increase Effective Date
has occurred, plus (iii) the amount of the Greenshoe Increase, to the extent
such increase to the Aggregate Commitment has become effective.

                           "Second Commitment Increase" shall have the meaning
ascribed to such term in Recital Paragraph E(i) of the First Amendment.

                           "Second Increase Effective Date" shall mean the date
upon which each of the conditions set forth in Paragraph 11 of the First
Amendment shall have occurred.

                           2.          First Commitment Increase.  From and
after the First Amendment Effective Date:

                                        a.          each Increasing Lender shall
and does hereby assume and agree to perform all of the promises and covenants of
a Lender as to its respective Pro Rata Share of the First Commitment Increase in
the amounts and proportions set forth in Recital Paragraph F with respect to the
First Commitment Increase; and

                                        b.          the respective aggregate
Syndication Interests of the Lenders in the Credit Facility shall be as set
forth on the Schedule of Lenders' Proportions in Credit Facility as of the First
Amendment Effective Date, a copy of which is marked "Schedule 2.01(a)" affixed
to the First Amendment and by this reference incorporated herein and made a part
hereof, which shall restate the Schedule of Lenders' Proportions in Credit
Facility attached as Schedule 2.01(a) to the Existing Credit Agreement, and all
previous amendments and restatements thereof, for the purpose of showing the
Aggregate Commitment, as increased by the First Commitment Increase, the
adjustment of the respective Syndication Interests held by each of the Lenders
and evidencing each Lender's applicable Syndication Interest in the Credit
Facility on and after the First Amendment Effective Date.

                           3.          Second Commitment Increase.  Subject to
the occurrence of the Second Increase Effective Date:

                                        a.          each Increasing Lender shall
and does hereby assume and agree to perform all of the promises and covenants of
a Lender as to its respective Pro Rata Share of the Second Commitment Increase
in the amounts and proportions set forth in Recital Paragraph F with respect to
the Second Commitment Increase; and

                                        b.          the respective aggregate
Syndication Interests of the Lenders in the Credit Facility shall be as set
forth on the Schedule of Lenders' Proportions in Credit Facility as of the
Second Increase Effective Date, a copy of which is marked "Schedule 2.01(a)"
affixed to the First Amendment and by this reference incorporated herein and
made a part hereof, which shall restate the Schedule of Lenders' Proportions in
Credit Facility attached as Schedule 2.01(a) to the Existing Credit Agreement,
the Schedule of Lenders' Proportions in Credit Facility as of the First
Amendment Effective Date, and all other amendments and restatements thereof, for
the purpose of showing the Aggregate Commitment, as increased by the Second
Commitment Increase, the adjustment of the respective Syndication Interests held
by each of the Lenders and evidencing each Lender's applicable Syndication
Interest in the Credit Facility on and after the Second Increase Effective Date.

                           4.          Provision for Greenshoe Increase to
Aggregate Commitment.  As of the First Amendment Effective Date, Section 2.01(d)
entitled "Greenshoe Increase of Aggregate Commitment" shall be and is hereby
added to the Credit Agreement as follows:

             "d.        Greenshoe Increase of Aggregate Commitment.  Borrowers
may, by written notice to the Agent Bank and the Lenders, increase the Aggregate
Commitment by the amount of the Greenshoe Increase up to the maximum aggregate
principal amount of Eighty-Five Million Dollars ($85,000,000.00); provided that
(i) each of the conditions for the occurrence of the Second Increase Effective
Date shall have occurred and the Aggregate Commitment shall have been increased
to Seventy-Five Million Dollars ($75,000,000.00), (ii) the First Anniversary
Date shall not have occurred, (iii) the obligation to fund the Greenshoe
Increase to the Aggregate Commitment is assumed by a Lender or Lenders then
party to this Credit Agreement or by a Person or Persons that are Eligible
Assignees, in each case acceptable to Borrowers and, in the latter case,
reasonably acceptable to the Agent Bank, and in each instance evidenced in
writing by execution of an Assumption and Consent Agreement in the form of
Exhibit R attached hereto, executed by such assuming Lender or Eligible
Assignee, Agent Bank and Borrowers, provided that no Lender shall have any
obligation to increase its Syndication Interest as then in effect, (iv) such
Person concurrently purchases a Pro Rata Share of the Funded Outstandings from
the Lenders party to the Credit Agreement (and each Lender hereby agrees to sell
such a share at par value to such Person) that is equivalent to the increased
new Pro Rata Share of such Person after giving effect to the Greenshoe Increase
to the Aggregate Commitment, (v) Borrowers pay Agent Bank for the account of the
applicable Lenders any Breakage Charges due under Section 2.07(c), (vi)
Borrowers pay Agent Bank and each of the Lenders or other Eligible Assignees
which have committed to fund the Greenshoe Increase such fees as may be required
by them in connection with the Greenshoe Increase, (vii) the Greenshoe Increase
shall not increase the aggregate of the amount of the Aggregate Commitment and
the amount of the Funded Outstandings held by any other Lender absent the
express written consent of that Lender, (viii) Borrowers, at Borrowers' expense,
shall cause the Title Insurance Policy to be endorsed with an 108.8 or other
appropriate endorsement for the purpose of increasing the policy insured amount
by the amount of the Greenshoe Increase to the Aggregate Commitment,
(ix) Borrowers execute such amendments to the Security Documentation as may be
required by Agent Bank with respect to such increase, and (x) Borrowers shall
reimburse Agent Bank for the costs and expenses, including attorneys fees,
incurred by Agent Bank in connection with such increase.  Giving effect to the
Greenshoe Increase to the Aggregate Commitment and purchase of a Pro Rata Share
of the Funded Outstandings, adjustments shall be made to the Pro Rata Shares of
the Lenders and the Pro Rata Shares of Funded Outstandings such that the Pro
Rata Shares of each Lender shall be identical to its Pro Rata Share of the
Funded Outstandings.  The Agent Bank shall promptly thereafter prepare and
circulate to Borrowers and the Banks a revised Schedule of Lenders' Proportions
in Credit Facility reflecting the amount of the Greenshoe Increase to the
Aggregate Commitment and the revised Pro Rata Shares of the Lenders in the
Credit Facility, and such revised Schedule of Lenders' Proportions in Credit
Facility shall supersede and replace the then existing Schedule of Lenders'
Proportions in Credit Facility."

                           5.          Restatement of Financial and Other
Reporting Requirements.  As of the First Amendment Effective Date, Section 5.08
of the Existing Credit Agreement entitled "Financial Statements; Reports;
Certificates and Books and Records" shall be and is hereby fully amended and
restated in its entirety as follows:

             "Section 5.08.  Financial Statements; Reports; Certificates and
Books and Records.  Until Credit Facility Termination, Borrowers shall, unless
the Agent Bank (with the written approval of the Requisite Lenders) otherwise
consents, at Borrowers' sole expense, deliver to the Agent Bank and each of the
Lenders a full and complete copy of each of the following and shall comply with
each of the following financial requirements:

                          a.          Monthly and Quarterly Financial Reporting.

                                        (i)          As soon as practicable, and
in any event within twenty (20) days after the end of each calendar month
(including the last calendar month of each Fiscal Year), the consolidated and
consolidating balance sheet, income statement, statement of cash flows,
statement of retained earnings and operating statement for the calendar month
under review and reflecting year-to-date performance of the Borrower
Consolidation and a comparison of the financial performance of the Borrower
Consolidation to the prior Fiscal Year's operations and projected results from
operations at the Hotel/Casino Facilities (in each case reconciled with year end
audited statements and compared to budget and prior year period) of the Borrower
Consolidation all in reasonable detail.  Such financial statements shall be
certified by an Authorized Officer of the Borrower Consolidation as fairly
presenting the financial condition, results of operations and cash flows of the
Borrower Consolidation in accordance with GAAP (other than footnote disclosures)
as at such date and for such periods, subject only to normal year-end accruals
and audit adjustments;

                                        (ii)         As soon as practicable, and
in any event within forty-five (45) days after the end of each Fiscal Quarter
(including the fourth Fiscal Quarter in any Fiscal Year), the consolidated and
consolidating balance sheet, income statement, statement of cash flows,
statement of retained earnings and operating statement for the Fiscal Quarter
under review and reflecting year-to-date performance of the Borrower
Consolidation and a comparison of the financial performance of the Borrower
Consolidation to the prior Fiscal Year's operations and projected results from
operations at the Hotel/Casino Facilities (in each case reconciled with year end
audited statements and compared to budget and prior year period) of the Borrower
Consolidation all in reasonable detail.  Such financial statements shall be
certified by an Authorized Officer of the Borrower Consolidation as fairly
presenting the financial condition, results of operations and cash flows of the
Borrower Consolidation in accordance with GAAP (other than footnote disclosures)
as at such date and for such periods, subject only to normal year-end accruals
and audit adjustments;

                          b.          Pricing Certificate.  As soon as
practicable, and in any event within forty-five (45) days after the end of each
Fiscal Quarter (including the fourth (4th) Fiscal Quarter in any Fiscal Year), a
pricing certificate in the form marked "Exhibit E", affixed to the Credit
Agreement and by this reference incorporated herein and made a part hereof (the
"Pricing Certificate") setting forth a preliminary calculation of the Leverage
Ratio as of the last day of such Fiscal Quarter, and providing reasonable detail
as to the calculation thereof, which calculations shall be based on the
preliminary unaudited financial statements of the Borrower Consolidation for
such Fiscal Quarter, and as soon as practicable thereafter, in the event of any
material variance in the actual calculation of the Leverage Ratio from such
preliminary calculation, a revised Pricing Certificate setting forth the actual
calculation thereof; provided, however, that in the event that Borrowers do not
deliver a Pricing Certificate when due, then until (but only until) such Pricing
Certificate is delivered as provided herein, the Leverage Ratio shall be deemed,
for the purpose of determining the Applicable Margin, to be greater than 2.5 to
1.0 and the Applicable Margin determined with respect thereto.

                          c.          Annual Financial Reporting.  As soon as
practicable, and in any event within ninety (90) days after the end of each
Fiscal Year, (i) the consolidated and consolidating balance sheet, income
statement, statement of retained earnings and cash flows (reconciled with year
end audited statements) of the Borrower Consolidation as at the end of such
Fiscal Year, all in reasonable detail.  Such financial statements shall be
prepared in accordance with GAAP and shall be accompanied by a report of
independent public accountants of recognized standing selected by Borrowers and
reasonably satisfactory to the Agent Bank (it being understood that Ernst &
Young, LLP or any "Big 5" accounting firm shall be automatically deemed
satisfactory to the Agent Bank), which report shall be prepared in accordance
with generally accepted auditing standards as at such date, and shall not be
subject to any qualifications or exceptions as to the scope of the audit nor to
any other qualification or exception determined by the Requisite Lenders in
their good faith business judgment to be adverse to the interests of the Banks. 
Such accountants' report shall be accompanied by a certificate stating that, in
making the examination pursuant to generally accepted auditing standards
necessary for the certification of such financial statements and such report,
such accountants have obtained no knowledge of any Default or, if, in the
opinion of such accountants, any such Default shall exist, stating the nature
and status of such Default, and stating that such accountants have reviewed the
Financial Covenants as at the end of such Fiscal Year (which shall accompany
such certificate) under Sections 6.01 through 6.07, have read such Sections
(including the definitions of all defined terms used therein) and that nothing
has come to the attention of such accountants in the course of such examination
that would cause them to believe that the same were not calculated by the
Borrower Consolidation in the manner prescribed by this Credit Agreement.  Such
financial statements shall be certified by an Authorized Officer of the Borrower
Consolidation in the same manner as required with respect to financial
statements delivered pursuant to Section 5.08(a);

                          d.          Budgets and Projections.

                                        (i)          As soon as practicable, and
in any event no later than fifteen (15) days prior to the commencement of each
Fiscal Year, a budget (including a Capital Expenditure budget) and projection by
Fiscal Quarter for that Fiscal Year and by Fiscal Year for the next four (4)
succeeding Fiscal Years, including for the first such Fiscal Year, projected
consolidated and consolidating balance sheets, statements of operations and
statements of cash flow and, for the second (2nd) and third (3rd) such Fiscal
Years, projected consolidated and consolidating condensed balance sheets and
statements of operations and cash flows, of the Borrower Consolidation, all in
reasonable detail;

                                        (ii)         As soon as practicable, and
in any event no later than twenty (20) days following the end of each calendar
month, Borrowers shall deliver to Agent Bank and each of the Lenders an updated
Cap Ex Variance Analysis prepared as of the end of each calendar month setting
forth all changes, if any, to the line items shown thereon, together with a
description of any changes to the scope or total costs of each Expansion Cap Ex
Project, including, without limitation, a certification by an Authorized Officer
of each of the following items:

                                        (aa)       The total costs of
construction of each Expansion Cap Ex Project;

                                        (bb)      The aggregate amount of costs
expended relating to each Expansion Cap Ex Project; and

                                        (cc)       Report on status of
percentage of completion and budget to actual expenditure
             comparison of each Expansion Cap Ex Project in a form reasonably
acceptable to Agent Bank.

                                        (iii)        At or about the sixth (6th)
month anniversary of the First Amendment Effective Date, Borrowers shall deliver
to Agent Bank an updated Cap Ex Variance Analysis and the Lenders' Consultant
shall make an additional Expansion Cap Ex Review.

                          e.          Compliance Certificate.  Concurrently with
the financial statements and reports required pursuant to Sections 5.08(a)(ii)
and 5.08(c), Compliance Certificate signed by an Authorized Officer;

                          f.           SEC Reporting.  Promptly after the same
are available, copies of each annual report, proxy or financial statement or
other report or communication that shall have been sent to the stockholders of
MTRI, and copies of all annual, regular, periodic and special reports
(including, without limitation, each 10Q and 10K report) and registration
statements which MTRI shall have filed or be required to file with the
Securities and Exchange Commission under Section 13 or 15(d) of the Securities
Exchange Act of 1934, as amended, and not otherwise required to be delivered to
the Banks pursuant to other provisions of this Section 5.08.

                          g.          Books and Records.  Until Credit Facility
Termination, Borrowers, and each of them, shall keep and maintain complete and
accurate books and records in accordance with GAAP, consistently applied. 
Subject to compliance with all applicable Gaming Laws and the Securities and
Exchange Act of 1934, as amended, Borrowers, and each of them, shall permit
Banks and any authorized representatives of Banks to have reasonable access to
and to inspect, examine and make copies of the books and records, any and all
accounts, data and other documents of Borrowers at all reasonable times upon the
giving of reasonable notice of such intent.  In addition:  (i) in the event of
the occurrence of any Default or Event of Default, or (ii) in the event any
Material Adverse Change occurs, Borrowers shall promptly, and in any event
within three (3) days after actual knowledge thereof, notify Agent Bank in
writing of such occurrence; and

                          h.          Other Information.  Until Credit Facility
Termination, Borrowers, and each of them, shall furnish to Agent Bank, with
sufficient copies for distribution to each of the Banks, any financial
information or other information bearing on the financial status of the
Borrowers, or any of them, which is reasonably requested by Agent Bank or
Requisite Lenders."

                           6.          Restatement of Capital Expenditures
Requirements Covenant.  As of the First Amendment Effective Date, Section 6.06
of the Existing Credit Agreement entitled "Capital Expenditures Requirements"
shall be and is hereby fully amended and restated in its entirety as follows:

                                        "Section 6.06.  Capital Expenditure
Requirements.

                          a.          During each Fiscal Year, commencing with
the Fiscal Year commencing January 1, 2001, Borrowers shall make or cause to be
made, Maintenance Capital Expenditures to the Hotel/Casino Facilities in a
minimum aggregate amount equal to or greater than one percent (1%) of net
revenues during each of the Fiscal Years ending December 31, 2001 and December
31, 2002, and during each Fiscal Year thereafter occurring equal to or greater
than two percent (2%) of net revenues ("Minimum Maintenance Cap Ex Requirement")
in each case determined with reference to the net revenues derived from the
Hotel/Casino Facilities by the Borrower Consolidation during the immediately
preceding Fiscal Year, but in no event shall Maintenance Capital Expenditures
made during any Fiscal Year be greater than a maximum aggregate amount equal to
six percent (6%) of net revenues ("Maximum Maintenance Cap Ex Limit") derived
from the Hotel/Casino Facilities by the Borrower Consolidation during the
immediately preceding Fiscal Year.

                          b.          In no event shall the Borrower
Consolidation make Expansion Capital Expenditures greater than the cumulative
maximum aggregate amount of One Hundred Five Million Dollars ($105,000,000.00)
during the period commencing on the Closing Date and ending as of Credit
Facility Termination."

                           7.          Restatement of Investments Restrictions
Covenant.  As of the First Amendment Effective Date, Section 6.08 of the
Existing Credit Agreement entitled "Investments Restrictions" shall be and is
hereby fully amended and restated in its entirety as follows:

             "Section 6.08.  Investment Restrictions.  Other than Investments
permitted hereinbelow or approved in writing by Requisite Lenders, the Borrower
Consolidation shall not make any Investments (whether by way of loan, stock
purchase, capital contribution, or otherwise) other than the following:

                          a.          Cash, Cash Equivalents and direct
obligations of the United States Government;

                          b.          Prime commercial paper (AA rated or
better);

                          c.          Certificates of Deposit or Repurchase
Agreement issued by a commercial bank having capital surplus in excess of One
Hundred Million Dollars ($100,000,000.00);

                          d.          Money market or other funds of nationally
recognized institutions investing solely in obligations described in (a), (b)
and (c) above;

                          e.          Insider Cash Loans not exceeding One
Million Five Hundred Thousand Dollars ($1,500,000.00) in the aggregate during
any Fiscal Year, provided that each of such Insider Cash Loans shall bear
interest at a rate no less than the Prime Rate plus one percent (1.0%) per annum
and shall in each instance be fully due and payable on or before two (2) years
from the date such Insider Cash Loan is advanced by any member of the Borrower
Consolidation;

                          f.           Insider Non-Cash Loans;

                          g.          Advances under the terms of the SABAL
Loan;

                          h.          Capital Expenditures to the extent
permitted under Section 6.06;

                          i.           Other than during each Expanded Share
Repurchase Period as described below, Share Repurchases shall be limited to the
maximum cumulative aggregate amount of Three Million Dollars ($3,000,000.00)
during the period commencing on December 20, 1999 and ending at Credit Facility
Termination.  Provided, however, that in the event the Borrower Consolidation
achieves EBITDA of Fifty Million Dollars ($50,000,000.00), or more, during any
fiscal period consisting of four (4) consecutive Fiscal Quarters, the limitation
for Share Repurchases shall be increased to the maximum cumulative aggregate
amount of Ten Million Dollars ($10,000,000.00) during the Fiscal Quarter
immediately following such four (4) consecutive Fiscal Quarter period (the
"Expanded Share Repurchase Period").  Share Repurchases made during any Expanded
Share Repurchase Period which result in the cumulative aggregate amount of Share
Repurchases to exceed Three Million Dollars ($3,000,000.00) shall be deemed made
in compliance with the provisions contained in this Section 6.08(i)
notwithstanding that four (4) Fiscal Quarter EBITDA realized by the Borrower
Consolidation may be less than Fifty Million Dollars ($50,000,000.00) determined
as of the end of the Fiscal Quarter constituting the Expanded Share Repurchase
Period or as of any subsequent Fiscal Quarter end; and

                          j.           New Venture Investments no greater than
the cumulative maximum aggregate amount of Fifteen Million Dollars
($15,000,000.00) through Credit Facility Termination, so long as:

                          (i)          in each instance the New Venture or
interest in the New Venture acquired by such New Venture Investment be
concurrently pledged as additional Collateral securing the Bank Facilities; and

                          (ii)         no Default or Event of Default shall have
occurred and remains continuing.

                           8.          Consent to Creation of PIDI as an
Additional Subsidiary.  Banks do hereby consent to the organization and creation
of PIDI as a wholly owned subsidiary of MTRI and member of the Borrower
Consolidation.

                           9.          Assumption by PIDI.  PIDI joins in the
execution of this First Amendment for the purpose of evidencing its agreement to
and effective as of the date hereof, does hereby, jointly and severally with the
other members of the Borrower Consolidation, assume all duties, obligations and
liabilities of Borrowers under the Credit Agreement, the Note and each of the
other Loan Documents as a Borrower and member of the Borrower Consolidation and
agrees to jointly and severally perform all of the promises, covenants and other
obligations of Borrowers thereunder arising or performable from and after the
date hereof.

                           10.        Conditions Precedent to First Amendment
Effective Date.  The occurrence of the First Amendment Effective Date is subject
to Agent Bank having received the following documents and payments, in each case
in a form and substance reasonably satisfactory to Agent Bank, and the
occurrence of each other condition precedent set forth below on or before
August 3, 2001:

                                        a.          due execution by Borrowers
and Banks of six (6) duplicate originals of this First Amendment;

                                        b.          due execution by Borrowers
of the original Revolving Credit Note (Second Restated);

                                        c.          an original Certificate of
Corporate Resolution for each of the Borrowers authorizing each respective
Borrower to enter into all documents and agreements to be executed by it
pursuant to this First Amendment and further authorizing and empowering the
officer or officers who will execute such documents and agreements with the
authority and power to execute such documents and agreements on behalf of each
respective corporation;

                                        d.          Borrowers shall have
executed and delivered to Agent Bank any further amendments to the Security
Documentation reasonably requested by Agent Bank for the purpose of securing
repayment of the Commitment Increases and the Bank Facilities and shall pay the
costs of the 110.5 endorsement or other applicable endorsement to the Title
Insurance Policies evidencing its continued application to the Bank Facilities,
as increased by the Commitment Increases, and to the Security Documentation;

                                        e.          each Lender realizing a
decrease in its respective Syndication Interest has received such amount as is
necessary to adjust such Lender's Pro Rata Share of the Funded Outstandings as
of the First Amendment Effective Date equal to such Lender's Syndication
Interest as set forth on the Schedule of Lenders' Proportions in Credit Facility
dated as of the First Amendment Effective Date, attached hereto;

                                        f.           each Increasing Lender
realizing an increase in its respective Syndication Interest has delivered to
Agent Bank an amount representing its Pro Rata Share of the Funded Outstandings
as of the First Amendment Effective Date, less such Increasing Lender's Pro Rata
Share of the Funded Outstandings immediately prior to the First Amendment
Effective Date, for distribution to the Lenders in such amounts as are necessary
to adjust each such Lenders' Pro Rata Share of the Funded Outstandings as of the
First Amendment Effective Date to a percentage equal to the Syndication
Interests set forth on the Schedule of Lenders' Proportions in Credit Facility
dated as of the First Amendment Effective Date, attached hereto.  Interest
accrued but remaining unpaid on the outstanding principal balance under the
Credit Facility shall be prorated to the First Amendment Effective Date and
disbursed by Agent Bank to Lenders from the next payment of accrued interest
under the Revolving Credit Note in accordance with their respective Pro Rata
Shares;

                                        g.          payment to Agent Bank for
the account of the Lenders of a non-refundable fee (the "Commitment Increase
Fee") in the following amounts:

                           (i)          a non-refundable fee to the Lenders in
the amount of one-quarter of one percent (0.25%) based on their respective
proportionate shares of the Aggregate Commitment under the Existing Credit
Agreement in the amount of (aa) Seventy-Five Thousand Dollars ($75,000.00) to
Wells Fargo Bank, National Association, and (bb) Twenty-Five Thousand Dollars
($25,000.00) to each of PNC Bank, N.A., Bank of Scotland and National City Bank
of Pennsylvania; and

                           (ii)         a non-refundable, except as provided
immediately hereinbelow, fee to the Increasing Lenders in the amount of one-half
of one percent (0.50%) based on their respective proportionate shares of the
Commitment Increases in the amount of Twenty-Five Thousand Dollars ($25,000.00)
to each of the Increasing Lenders; provided, however, that in the event Lenders'
Consultant does not complete the Expansion Cap Ex Review to the reasonable
satisfaction of each of the Lenders, as required under Paragraph 11(a) of the
First Amendment, each Increasing Lender severally agrees to reimburse Borrowers
the amount of Twelve Thousand Five Hundred Dollars ($12,500.00), on or before
the tenth (10th) Banking Business Day following Borrowers' written demand for
the reimbursement thereof made to each such Increasing Lender.  The commitment
of each Increasing Lender to fund the Second Commitment Increase shall be
automatically and irrevocably terminated upon the reimbursement by such
Increasing Lender at the demand of Borrowers of the amount of Twelve Thousand
Dive Hundred Dollars ($12,500.00) as set forth above.

                           h.          Organizational and corporate
documentation of PIDI, consisting of:

                          (i)          a Certificate of Good Standing for PIDI
issued by the Department of State of the Commonwealth of Pennsylvania and dated
within thirty (30) calendar days of the First Amendment Effective Date;

                          (ii)         a copy of the articles of incorporation
and by-laws of PIDI certified as of the First Amendment Effective Date to be
true, correct and complete by a duly Authorized Officer of the Borrowers; and

                          (iii)        a revised Authorized Representatives
Certificate providing for the joinder of PIDI.

                                        i.           Borrowers shall have caused
their attorneys to deliver a legal opinion in substantially the form of the
Legal Opinion attached as Exhibit I to the Existing Credit Agreement with
respect to the First Amendment and the amendments to the Security Documentation
and in all other respects reasonably satisfactory to Agent Bank;

                                        j.           Borrowers pay Agent Bank
for the account of the applicable Lenders any Breakage Charges due under
Section 2.07(c);

                                        k.          reimbursement to Agent Bank
by Borrower for all reasonable fees and out-of-pocket expenses incurred by Agent
Bank in connection with the Commitment Increases and First Amendment, but not
limited to, reasonable attorneys' fees of Henderson & Morgan, LLC, Lenders'
Consultant fees and all other like expenses remaining unpaid as of the First
Amendment Effective Date; and

                                        l.           such other documents,
instruments or conditions as may be reasonably required by Agent Bank.

                           11.        Conditions Precedent to Second Increase
Effective Date.  The occurrence of the Second Increase Effective Date is subject
to Agent Bank having received the following documents and payments, in each case
in a form and substance reasonably satisfactory to Agent Bank, and the
occurrence of each other condition precedent set forth below on or before the
First Anniversary Date:

                                        a.          the Lenders' Consultant
shall have completed the Expansion Cap Ex Review to the reasonable satisfaction
of each of the Lenders; and

                                        b.          Agent Bank shall have
received reimbursement for all fees and costs relating to the Expansion Cap Ex
Review, as provided in Paragraph 12 hereinbelow, and all other fees and costs,
including reasonable attorneys' fees, remaining unpaid as of the Second Increase
Effective Date;

                                        c.          each Lender realizing a
decrease in its respective Syndication Interest shall have received such amount
as is necessary to adjust such Lender's Pro Rata Share of the Funded
Outstandings as of the Second Increase Effective Date equal to such Lender's
Syndication Interest as set forth on the Schedule of Lenders' Proportions in
Credit Facility as of the Second Increase Effective Date;

                                        d.          each Increasing Lender
realizing an increase in its respective Syndication Interest has delivered to
Agent Bank an amount representing its Pro Rata Share of the Funded Outstandings
as of the Second Increase Effective Date, less such Increasing Lender's Pro Rata
Share of the Funded Outstandings immediately prior to the Second Increase
Effective Date, for distribution to the Lenders in such amounts as are necessary
to adjust each such Lenders' Pro Rata Share of the Funded Outstandings as of the
Second Increase Effective Date to a percentage equal to the Syndication
Interests set forth on the Schedule of Lenders' Proportions in Credit Facility
as of the Second Increase Effective Date.  Interest accrued but remaining unpaid
on the outstanding principal balance under the Credit Facility shall be prorated
to the Second Increase Effective Date and disbursed by Agent Bank to Lenders
from the next payment of accrued interest under the Revolving Credit Note in
accordance with their respective Pro Rata Shares; and

                                        e.          Borrowers pay Agent Bank for
the account of the applicable Lenders any Breakage Charges due under
Section 2.07(c).

                           12.        Reimbursement for Expenses and Fees of
Lenders' Consultant.  Borrowers shall reimburse Agent Bank promptly, but in any
event on or before ten (10) Banking Business Days following receipt of a billing
invoice setting forth the amount then due, for all of the reasonable fees and
out-of-pocket expenses of Lenders' Consultant incurred in connection with each
Expansion Cap Ex Review.

                           13.        SGRI Waivers and Consents.  MTRI and SGRI
have disclosed to Banks that SGRI, for economic reasons, has at least
temporarily and perhaps permanently closed the casino and certain ancillary
hotel services at the SGRI Hotel/Casino Facilities.  Notwithstanding anything in
the Credit Agreement to the contrary, the Banks hereby agree to the following
waivers and consents (collectively, the "SGRI Waivers and Consents"):

                                        a.          consent to the temporary or
permanent closure of all or a portion of the SGRI Hotel/Casino Facilities, and

                                        b.          waiver of any and all
Defaults, Events of Default and other breaches of the Credit Agreement arising:
(i) under Articles IV and V and Section 7.01(o) as a result of the failure by
SGRI to maintain a Gaming Permit with respect to the SGRI Hotel/Casino
Facilities; and (ii) under Articles IV and V and Section 7.01(p) as a result of
the occurrence of any adverse action, dispute or litigation concerning a breach
(or an alleged breach) by SGRI of its License Agreement with Ramada Franchise
Systems, Inc.

                           14.        Representations of Borrowers.  Borrowers
hereby represent to the Banks, which representations shall survive the First
Amendment Effective Date and be deemed incorporated into Article IV of the
Credit Agreement, that:

                                        a.          the representations and
warranties contained in Article IV of the Existing Credit Agreement and
contained in each of the other Loan Documents (other than representations and
warranties which expressly speak only as of a different date, which shall be
true and correct in all material respects as of such date) are true and correct
on and as of the First Amendment Effective Date in all material respects as
though such representations and warranties had been made on and as of the First
Amendment Effective Date, except to the extent that such representations and
warranties are not true and correct as a result of a change which is permitted
by the SGRI Waivers and Consents, the Credit Agreement or by any other Loan
Document or which has been otherwise consented to by Agent Bank or, where
applicable, the Requisite Lenders;

                                        b.          since the date of the most
recent financial statements referred to in Section 5.08 of the Existing Credit
Agreement, no Material Adverse Change has occurred and no event or circumstance
which could reasonably be expected to result in a Material Adverse Change has
occurred;

                                        c.          after giving effect to the
SGRI Waivers and Consents, no event has occurred and is continuing which
constitutes a Default or Event of Default under the terms of the Credit
Agreement; and

                                        d.          the execution, delivery and
performance of this First Amendment, the Revolving Credit Note and each of the
related documents has been duly authorized by all necessary action of Borrowers
and this First Amendment, the Revolving Credit Note and each of the related
documents constitute valid, binding and enforceable obligation of Borrowers.

                           15.        Incorporation by Reference.  This First
Amendment shall be and is hereby incorporated in and forms a part of the
Existing Credit Agreement.

                           16.        Governing Law.  This First Amendment to
Credit Agreement shall be governed by the internal laws of the State of Nevada
without reference to conflicts of laws principles.

                           17.        Counterparts.  This First Amendment may be
executed in any number of separate counterparts with the same effect as if the
signatures hereto and hereby were upon the same instrument.  All such
counterparts shall together constitute one and the same document.

                           18.        Continuance of Terms and Provisions.  All
of the terms and provisions of the Credit Agreement shall remain unchanged
except as specifically modified herein.

                           19.        Replacement Schedules and Exhibits
Attached.  The following additional and replacement Schedules and Exhibits are
attached hereto and incorporated herein and made a part of the Credit Agreement
as follows:

Schedule 2.01(a) - Schedule of Lenders' Proportions in Credit Facility as of
First Amendment Effective Date and as of Second Increase Effective Date    
Exhibit A - Revolving Credit Note (First Restated) - Form     Exhibit D -
Compliance Certificate - Form     Exhibit R - Assumption and Consent Agreement -
Form     Exhibit S - Cap Ex Variance Analysis

                           IN WITNESS WHEREOF, the parties hereto have caused
this First Amendment to Amended and Restated Credit Agreement to be executed as
of the day and year first above written.

BORROWERS:   MTR GAMING GROUP, INC., a Delaware corporation   By /s/  Edson R.
Arneault  

--------------------------------------------------------------------------------

       Edson R. Arneault,      President     MOUNTAINEER PARK, INC., a West
Virginia corporation   By /s/  Edson R. Arneault  

--------------------------------------------------------------------------------

       Edson R. Arneault,      President     SPEAKEASY GAMING OF LAS VEGAS,
INC., a Nevada corporation   By /s/  Edson R. Arneault  

--------------------------------------------------------------------------------

       Edson R. Arneault,      President     SPEAKEASY GAMING OF RENO, INC., a
Nevada corporation   By /s/  Edson R. Arneault  

--------------------------------------------------------------------------------

       Edson R. Arneault,      President     PRESQUE ISLE DOWNS, INC., a
Pennsylvania corporation   By /s/  Edson R. Arneault  

--------------------------------------------------------------------------------

       Edson R. Arneault,      President     BANKS:   WELLS FARGO BANK, National
Association, Agent Bank and Lender   By /s/  Virginia Christenson  

--------------------------------------------------------------------------------

       Virginia Christenson,      Vice President   PNC BANK, National
Association, Documentation Agent and Lender   By /s/  

--------------------------------------------------------------------------------

  Name  

--------------------------------------------------------------------------------

  Title  

--------------------------------------------------------------------------------

      BANK OF SCOTLAND, Lender   By /s/  

--------------------------------------------------------------------------------

  Name  

--------------------------------------------------------------------------------

  Title  

--------------------------------------------------------------------------------

    NATIONAL CITY BANK OF PENNSYLVANIA, Lender   By /s/  

--------------------------------------------------------------------------------

  Name  

--------------------------------------------------------------------------------

  Title  

--------------------------------------------------------------------------------

 

 